ANNUAL INFORMATION FORM (Fiscal Year Ended March 2016) CORPORATE OFFICE Chemin Côte-de-Liesse Saint-Laurent, Québec June 15, 2016 Canada H4T 1G6 TABLE OF CONTENTS 1. CORPORATE STRUCTURE OF CAE 5 Name, Address and Incorporation . 5 Inter-corporate Relationships . 5 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS 5 Overview 5 Geographic and Segment Revenues and Locations . 6 CAE’s Vision . 9 Our Strategy and Operations . 9 Industry Overview and Trends . 11 Research and Development (“R&D”) 11 Production and Services . 14 Specialized Skills and Knowledge . 15 Competition . 16 Components . 16 Intangible Properties . 17 Cycles . 18 Environmental liabilities . 18 Employees . 18 Foreign Operations . 19 3. DESCRIPTION OF THE BUSINESS SEGMENTS 19 Civil Aviation Training Solutions (“Civil”) 19 Civil Market Trends and Outlook . 21 Defence and Security (“Defence”) 23 Defence Market Trends and Outlook . 25 Defence Contracts . 28 Healthcare . 29 4. RISK FACTORS 32 Risks relating to the industry . 32 Risks relating to the Company . 35 Risks relating to the market 41 5. DIVIDENDS AND DISTRIBUTIONS 43 Dividends . 43 Repurchase and cancellation of shares . 43 6. DESCRIPTION OF CAPITAL STRUCTURE 44 7. MARKET FOR SECURITIES 44 Trading Price and Volume . 44 8. DIRECTORS AND OFFICERS 45 Name and Occupation . 46 Cease Trade Orders, Bankruptcies, Penalties or Sanctions . 52 9. TRANSFER AGENTS AND REGISTRARS 53 AUDIT COMMITTEE 53 Mandate . 53 Membership . 53 11. APPROVAL OF SERVICES 54 12. ADDITIONAL INFORMATION 55 GLOSSARY 56 SCHEDULE A – SUBSIDIARIES AND OTHER INVESTMENTS 58 SCHEDULE B – AUDIT COMMITTEE MANDATE 64 INFORMATION INCORPORATED BY REFERENCE CAE’s Management’s Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2016, and the notes thereto (“Consolidated Financial Statements”) appear in the Annual Report to Shareholders for the year ended March 31, 2016 (“Annual Report”). The Consolidated Financial Statements were prepared in accordance with Part 1 of the CPA Canada Handbook, referred to as IFRS. The information contained in the Management’s Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2016, and the notes thereto, is specifically incorporated by reference into this Annual Information Form (“AIF”).
